Exhibit 10.2

 

FIRST AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT

 

THIS FIRST AMENDMENT OF CONSTRUCTION LOAN AGREEMENT (“Amendment”) is made this
11th day of August, 2009 between FIRST NATIONAL BANK OF OMAHA, a national
banking association as a Bank and as the Administrative Agent and Collateral
Agent for the Banks (in such capacities, “Bank”), the other Banks a party to the
Loan Agreement referenced below and HIGHWATER ETHANOL, LLC, a Minnesota limited
liability company (“Borrower”). This Amendment amends that certain Construction
Loan Agreement dated April 24, 2008 between Bank, Banks and Borrower (“Loan
Agreement”).

 

WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, the Banks
extended the Construction. Loan, Revolving Loan and other financial
accommodations and extensions of credit described in the Loan Agreement to
Borrower, all as more fully described in the Loan Agreement;

 

WHEREAS, the Loan Termination Date applicable to the Revolving Promissory Notes
is April 24, 2009, and the Borrower has requested, and under the terms and
conditions of this Amendment, the Banks have agreed, to extend the Loan
Termination Date of the Revolving Promissory Notes to February 28, 2010, amend
the interest rate applicable to the Revolving Loan and otherwise amend the Loan
Agreement as provided for in this Amendment; and

 

WHEREAS, the parties hereto agree to amend the Loan Agreement as provided for in
this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties agree to amend the Loan Agreement as follows:

 

1.             Capitalized terms used herein shall have the meaning given to
such terms in the Loan Agreement, unless specifically defined herein.

 

2.             Effective April 24, 2009, Section 1.32 of the Loan Agreement is
hereby amended to delete the reference to April 24, 2009 as the Loan Termination
Date of the Revolving Promissory Notes and inserting in lieu thereof
February 28, 2010. To further evidence such extension, Borrower shall execute in
favor of each Bank with a Revolving Loan Commitment and deliver to Bank First
Amended and Restated Revolving Promissory Notes dated of even date with this
Amendment. From and after the date of this Amendment, any reference to the
Revolving Notes in the Loan Agreement and the other Loan Documents shall be
amended to refer to such First Amended and Restated Revolving Promissory Notes.

 

3.             Section 2.10 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

 

--------------------------------------------------------------------------------


 

2.10          INTEREST ON THE REVOLVING NOTES. Prior to maturity and subject to
the incentive pricing provisions contained in Section 2.15 of this AGREEMENT and
the minimum interest rate of 5.5% applicable to the REVOLVING LOAN, interest on
the principal balance outstanding on the REVOLVING NOTES shall accrue at a rate
equal to the greater of (1) the 90 day LIBOR RATE plus 450 hundred basis points
and (ii) 5.5%. The interest rate on the REVOLVING NOTES shall initially be set
on the date of the REVOLVING NOTES, and shall adjust on the 1st day of every
third month thereafter to a rate equal to the greater of (i) the 90 day LIBOR
RATE plus 450 basis points or (ii) 5.5%. If the date of the REVOLVING NOTES is a
day other than the first day of the month, then the initial 90 day LIBOR RATE
shall be that 90 day LIBOR RATE in effect on the date of the REVOLVING NOTES.
After the applicable LOAN TERMINATION DATE, whether by acceleration or
otherwise, interest shall accrue on the REVOLVING NOTES at a rate equal to the
90 day LIBOR RATE plus one thousand fifty (1050) basis points. Interest on the
REVOLVING NOTES shall be paid monthly, in arrears.

 

4.             Section 1.29 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

 

1.29 “INTEREST PERIOD” means for the FIXED RATE NOTES, VARIABLE RATE NOTES,
CONSTRUCTION NOTES and LONG TERM REVOLVING NOTES a period of one (1) month, and
for the REVOLVING NOTES a period of 90 days; provided that:

 

1.29.1 subject to clause 1.29.2 below, any INTEREST PERIOD which would otherwise
end on a day which is not a EURODOLLAR BUSINESS DAY shall be extended to the
next succeeding EURODOLLAR BUSINESS DAY; and

 

1.29.2 no INTEREST PERIOD shall extend beyond the LOAN TERMINATION DATE
applicable to such NOTE.

 

5.              Section 2.15 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

 

2.15 Incentive Pricing. The interest rate applicable to the REVOLVING LOAN,
VARIABLE RATE NOTES and the LONG TERM REVOLVING LOAN is subject to reduction
commencing six months subsequent to CONSTRUCTION LOAN TERMINATION DATE, based on
the most recent interim financial statements delivered by or on behalf of
BORROWER to ADMINISTRATIVE AGENT; provided, however, that in no event shall the
interest rate be less than 4% with respect to the VARIABLE RATE NOTES and the
LONG TERM REVOLVING LOAN and 5.5% with respect to the REVOLVING LOAN. In the
event that BORROWER maintains the following ratios, measured quarterly, the
interest rate will be reduced accordingly:

 

--------------------------------------------------------------------------------


 

If INDEBTEDNESS to NET WORTH is less than:

 

Interest rate will be:

 

 

 

1.25 : 1.00

 

The one month LIBOR RATE plus 350 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN and with respect to the REVOLVING LOAN,
the 90 day LIBOR RATE plus 450 basis points

1.05 : 1.00

 

The one month LIBOR RATE plus 325 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN and with respect to the REVOLVING LOAN,
the 90 day LIBOR RATE plus 425 basis points

0.85 : 1.00

 

The one month LIBOR RATE plus 300 basis points with respect to the VARIABLE RATE
NOTES and the LONG TERM REVOLVING LOAN and with respect to the REVOLVING LOAN,
the 90 day LIBOR RATE plus 400 basis points

0.65 : 1.00

 

The one month LIBOR RATE plus 275 basis points with respect to the VARIABLE RATE
NO’T’ES and the LONG TERM REVOLVING LOAN and with respect to the REVOLVING LOAN,
the 90 day LIBOR RATE plus 375 basis points

 

6.               Section 2.13 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

 

2.13 Fees. BORROWER shall pay to ADMINISTRATIVE AGENT the fees and other amounts
described and provided for in that certain fee letter of even date with this
AGREEMENT between BORROWER and ADMINISTRATIVE AGENT (as it may be amended or
modified and in effect from time to time, the “FEE LETTER”) in accordance with
the terms of the FEE LETTER.

 

BORROWER agrees to pay ADMINISTRATIVE AGENT for the account of BANKS in
proportion to their respective COMMITMENTS in the REVOLVING LOAN an unused
commitment fee equal to 50 basis points of the average unused portion of the
REVOLVING LOAN COMMITMENT and unused portion of the LONG TERM REVOLVING LOAN
available at such time, calculated and payable on a quarterly basis in arrears;
provided, however, the unused commitment fees on same shall not begin accruing
or be payable by BORROWER on the LONG TERM REVOLVING LOAN until the CONSTRUCTION
LOAN TERMINATION DATE. BORROWER shall pay ADMINISTRATIVE AGENT commitment fees
equal to 1.75% per annum of issued and outstanding Letters of Credit

 

--------------------------------------------------------------------------------


 

issued at BORROWER’s request and on BORROWER’s account with such fee payable
quarterly, together with such other fees as are consistent with FNBO’s then
current International Trade Services Fee Schedule.

 

7.               Section 6.1.9 of the Loan Agreement is hereby deleted in its
entirety and the following is inserted in lieu thereof:

 

6.1.9          On the 15th and 31st days of each month, or the first BANKING DAY
after such days if the 15th and 31st of a month are not BANKING DAYS, BORROWER
shall provide BORROWING BASE certificates in form reasonably acceptable to
ADMINISTRATIVE AGENT, calculating advance rates under the REVOLVING LOAN
pursuant to the BORROWING BASE beginning with the certificate with respect to
the fourth month following CONSTRUCTION LOAN TERMINATION DATE or at the time of
any request for an advance on the REVOLVING LOAN.

 

8.             Section 6.1.2 of the Loan Agreement is hereby amended by deleting
“After the CONSTRUCTION LOAN TERMINATION DATE,” from the beginning of such
Section.

 

9.             Section 613 of the Loan Agreement is hereby amended by deleting
“ending after the CONSTRUCTION LOAN TERMINATION DATE” from the beginning of such
Section.

 

10.           Section 6.1.4 of the Loan Agreement is hereby amended by deleting
“After the CONSTRUCTION LOAN TERMINATION DATE,” from the beginning of such
Section.

 

11.            The opening clause of Section 6.2.4 of the Loan Agreement is
hereby deleted and the following is inserted in lieu thereof:

 

“Until the first day of the fourth month after the CONSTRUCTION LOAN TERMINATION
DATE, BORROWER will maintain at all times WORKING CAPITAL of not less than
$1,000,000.00 (measured at the end of each fiscal quarter), and thereafter
BORROWER shall maintain the following minimum WORKING CAPITAL during the periods
stated below, measured continuously:

 

12.           Until the CONSTRUCTION LOAN TERMINATION DATE, BORROWER will
maintain at all times an Interest Coverage Ratio, as determined and calculated
in accordance with GAAP, of not less than 1.10:1.0.

 

13.           Except as modified and amended herein, all other terms,
provisions, conditions and obligations imposed under the terms of the Loan
Agreement, the Revolving Notes and the other Loan Documents shall remain in full
force and effect and are hereby ratified and affirmed by Borrower. To the extent
necessary, the other Loan Documents are hereby amended to be consistent with the
terms of this Amendment. The modifications and amendments contained in this
Amendment will become effective on the date of this Amendment except as
otherwise specifically provided for above.

 

--------------------------------------------------------------------------------


 

14.           Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof.

 

15.           This Amendment may be executed simultaneously in several
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

{SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

 

 

HIGHWATER ETHANOL, LLC

 

 

 

 

By:

/s/ Brian Kletscher

 

 

Brian Kletscher, CEO

 

 

 

 

 

FIRST NATIONAL BANK OF OMAHA,

 

In its capacity as a BANK, ADMINISTRATIVE

 

AGENT and COLLATERAL AGENT

 

 

 

 

By:

/s/ Fallon Savage

 

 

Fallon Savage, Second Vice President

 

 

 

 

 

AGSTAR FINANCIAL SERVICES, PCA

 

as a BANK

 

 

 

By:

/s/ Jeanne M. Scharf

 

Name:

Jeanne M. Scharf

 

Title:

VP Credit ABC & Capital Markets

 

 

 

 

 

UNITED FCS, as a BANK

 

 

 

By:

/s/ Chris Petersen

 

Name:

Chris Petersen

 

Title:

VP Agribusiness Analyst

 

 

 

 

 

FIRST BANK & TRUST, as a BANK

 

 

 

By:

/s/ Kevin A. Eichacker

 

Name:

Kevin A. Eichacker

 

Title:

Senior Vice President

 

 

 

 

 

GRANITE FALLS BANK, as a BANK

 

 

 

By:

/s/ Craig A. Bakkelund

 

Name:

Craig A. Bakkelund

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

HERITAGE BANK, as a BANK

 

 

 

By:

/s/ Don Mathews

 

Name:

Don Mathews

 

Title:

Vice President

 

 

 

 

 

DEERE CREDIT, INC., as a BANK

 

 

 

By:

/s/ Mark A. Thompson

 

Name:

Mark A. Thompson

 

Title:

Vice President

 

--------------------------------------------------------------------------------